Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the Request for Continued Examination filed 16 June 2022.  Claims 1, 8 have been amended.  Claims 2-4, 9-11  have been canceled.  Claims 1, 5-8, 12-14 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 5-8, 12-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woo et al. (US 2011/0022203 A1) in view of Denoue et al. (US 2006/0271521 A1).

Claim 1. Woo discloses a method for a portable terminal, comprising: 
displaying a user interface for setting an application which is automatically executed when an earphone is connected to the portable terminal on a display, an external audio output device is a wired headset connected to a headset port (Paragraph 0097), selecting a bookmark menu preset by the user in the audio output-related menu may be displayed and one menu of the bookmark menu is implemented (Paragraph 0112), when the earphones are connected, a menu related to the audio output is automatically displayed to the advantage of the user input (Paragraph 0116), in a case the user sets up at least one of the audio output-related menus as a priority audio output-related menu to allow the priority audio output-related menu to be displayed during earphone connection whereby the user can enter the menu very quickly (P. 0128), in a case the external audio output device is connected to the mobile terminal while the DMB is given a priority, the DMB icon is automatically selected to display the DMB menu list as depicted (P. 0129) Different audio  output related menu options can be set from different setting screens and based on the options selected and bookmarked, the specified audio output related menu will be displayed when the headphones, or earphones, are connected; 
receiving a user input for setting a first application from among a plurality of applications as the application which is automatically executed when the earphone is connected to the portable terminal, via the user interface, if the digital multimedia broadcasting (DMB) option on the bookmark menu is selected to be given priority, the DMB menu list is displayed when the external audio output device is connected to the mobile phone and if the MP3 option is selected, the DMB list is changed to the MP3 list (Paragraph 0129); 
after setting the application via the user interface, detecting whether an earphone is connected to the portable terminal, detecting if the external audio output device (earphone) is connected (Paragraph 0129); and 
in response to detecting connection of the earphone to the portable terminal, executing an entirety of: automatically executing the application set by the user input, when the external audio output device is connected, displaying an audio output related menu (Paragraphs 0096, 0102), when the earphones are connected, displaying an audio output related menu (Paragraph 0106), when the earphones are connected, a menu related to the audio output is automatically displayed to the advantage of the user input (Paragraph 0116), selecting to display a certain audio screen when the earphones are reconnected, displaying the audio related screen when the earphones are re-connected (Paragraph 0121, Figures 4C, 4D), if the digital multimedia broadcasting (DMB) option on the bookmark menu is selected to be given priority, the DMB menu list is displayed when the external audio output device is connected to the mobile phone and if the MP3 option is selected, the DMB list is changed to the MP3 list (Paragraph 0129), if the device is in a lock state and the audio output device is connected (P 0135) a determination is made of whether a function of needing audio output is being operated, the operating including an MP3 replay and a moving image file replay (P 0136) if it is determined that the function calling for an audio output is not operated, then a function is selected for audio output and a corresponding menu is displayed (P 0137) and audio is output through the connected audio output device (P 0139) and an operation screen corresponding to the display is displayed while the multi-media function is being operated, and an audio signal is outputted through an audio output device (P 0154, Fig. 9A), 
even if an additional selection of the first application is not input, a priority menu, for example an MP3 menu, is selected to be displayed when the audio output device (earphone) is connected (P 0128, 0129) if the device is in a lock state and the audio output device is connected (P 0135) if it is determined that the function calling for an audio output is not operated, then a function is selected for audio output and a corresponding menu is displayed (P 0137) and audio is output through the connected audio output device (P 0139) and an operation screen corresponding to the display is displayed while the multi-media function is being operated, and an audio signal is outputted through an audio output device (P 0154, Fig. 9A) In Fig. 6, it is clear that if a function is selected (not disclosed as selected by a user), then the corresponding menu is displayed only after selection, that is, at step S215, no menu is displayed, however, if a function is not selected, then a menu is displayed even if an additional selection of the first application is not input, and this operation corresponds to the prior cited menu bookmarking operation, and 
displaying on a screen of the display, a first execution screen of the first application, the audio output-related menu is displayed in a case the external audio output device is connected and the bookmark menu is set up on the priority base (P. 0127), in a case the user sets up at least one of the audio output-related menus as a priority audio output-related menu to allow the priority audio output-related menu to be displayed during earphone connection whereby the user can enter the menu very quickly (P. 0128), in a case the external audio output device is connected to the mobile terminal while the DMB is given a priority, the DMB icon is automatically selected to display the DMB menu list as depicted (P. 0129) if the device is in a lock state and the audio output device is connected (P 0135) if it is determined that the function calling for an audio output is not operated, then a function is selected for audio output and a corresponding menu is displayed (P 0137) and audio is output through the connected audio output device (P 0139) and an operation screen corresponding to the display is displayed while the multi-media function is being operated, and an audio signal is outputted through an audio output device (P 0154, Fig. 9A), 
in absence of displaying an icon corresponding to the first application on the display, or a menu of an application list comprising the first application on the display, if the device is in a lock state and the audio output device is connected (P 0135) if it is determined that the function calling for an audio output is not operated, then a function is selected for audio output and a corresponding menu is displayed (P 0137) and audio is output through the connected audio output device (P 0139) the desired function is immediately selected (P. 0151) and an operation screen corresponding to the display is displayed while the multi-media function is being operated, and an audio signal is outputted through an audio output device (P 0154, Fig. 9A) When audio output device is connected, a function is selected and the corresponding function screen is displayed immediately to simplify the two-step process (although the screen in Fig. 9B is displayed from 9A when the audio output device is disconnected) and does not include an icon corresponding to the operation screen of the multi-media function and is clearly different from the menu screens displayed in Fig. 5 and Fig. 8B, 
wherein the first execution screen of the first application is the same as an execution screen displayed when an icon corresponding to the first application is selected, the audio output menu is displayed with (P. 0106) and a user may select an audio output function from the audio output menu screen (P. 0110, 0111) the user may select the bookmark option on the audio output menu screen to select a function to be automatically displayed when the earphones are connected, the function represented by icons on the audio output menu 210 (P. 0112, Fig. 4A) in a case the user sets up at least one of the audio output-related menus as a priority audio output-related menu to allow the priority audio output-related menu to be displayed during earphone connection whereby the user can enter the menu very quickly (P. 0128), in a case the external audio output device is connected to the mobile terminal while the DMB is given a priority, the DMB icon is automatically selected to display the DMB menu list as depicted (P. 0129) when an audio output device is connected a menu may be displayed including the same options displayed in Fig. 5 for selecting a priority function (P. 0150) while one of these function may be automatically displayed (P. 0151) That is, the user may either select an audio output function icon from the audio output menu to execute the audio output function, or, upon selection of the bookmark icon on the audio output menu, the user may set the system up so that a function represented by one of the icons is given priority and automatically executed.

Woo does not disclose providing a connection notification including one of a sound and an icon indicating connection of the earphone to the portable terminal, as disclosed in the claims.  However, Woo discloses when the audio output device is connected and the lock-up state is released, a menu screen of functions is displayed (P. 0150, 0151) As can be seen in Fig. 8B, when the audio output device is connected and the lock-up state is released, a label including the text “Headset Connection” is displayed with the menu, but the display of this label is not explicitly disclosed in the specification.  In the same field of invention, Denoue discloses a headphone icon may be used if audio is output to a headphone (P. 0039).  Therefore, considering the teachings of Woo and Denoue, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine providing a connection notification including one of a sound and an icon indicating connection of the earphone to the portable terminal with the teachings of Woo.  One would have been motivated to combine providing a connection notification including one of a sound and an icon indicating connection of the earphone to the portable terminal with the teachings of Woo in order to communicate to the user a complete set of information regarding what output device is being used, for example, notifying the user whether or not the headset is connected as the output device or another device is serving as the output device.

Claim 2. - 4. Canceled. 

Claim 5. Woo and Denoue disclose the method of claim 1, and Woo further discloses the displaying the user interface further comprises: displaying one or more application items which are currently installed on the portable terminal, the memory may store a program for operations of the controller (P. 0082) software codes may be implemented with a software application written in any suitable programming language and may be stored in memory (P. 0092) the audio output-related menu 210 may include a call icon 211, a video phone call icon 212, an MP3 icon 213, a DMB icon 214 and bookmark icon 215 (P. 0106), the above-described methods can be implemented in a program recorded medium (P. 0158).

Claim 6. Woo and Denoue disclose the method of claim 1, and Woo further discloses automatically executing the first application further comprises: displaying a second screen instead of a first screen as the first execution screen of the first application, the second screen including information relating to the executed first application, a user may select to display broadcast contents when the earphone is connected, and then the user may disconnect the earphone (P. 0118), then, in a case the external audio output device is re-connected to the mobile terminal, a storage broadcasting display identification message requesting whether stored broadcasting contents is to be displayed is displayed on the display and the user selects YES icon, the stored broadcasting contents may be displayed on the display (P. 0121, Fig. 4C) The screen displayed in Fig. 4C is clearly different from broadcast display screen displayed when the user first selects to display the broadcast screen when the earphones are first connected.

Claim 7. Woo and Denoue disclose the method of claim 1, and Woo further discloses the first application comprises at least one of music playing application, a radio application, a broadcasting application, or a call application, the audio output-related menu 210 may include a call icon 211, a video phone call icon 212, an MP3 icon 213, a digital multimedia broadcasting (DMB) icon 214 and bookmark icon 215 (P. 0106).

Claim(s) 8, 12-14 is/are directed to portable terminal (comprising: a display; a memory configured to store a plurality of applications; and at least one processor) claim(s) similar to the method claim(s) of Claim(s) 1, 5-7 and is/are rejected with the same rationale.

Claims 9. - 11. Canceled.

Response to Arguments
Applicant's arguments filed 10 January 2022 have been fully considered but they are not persuasive.
Claims 1 and 8 have been amended with the following limitations:
automatically executing the first application previously set by the user input even if an additional selection of the first application is not input.

Applicant argues:
a review of Woo indicates that paras. [0151]-[0152] are not descriptive of the embodiment of FIG. 9A. Nothing in Woo even mentions that FIG. 9A's full screen execution proceeds from the "selection" of paras. [0151]~[0152] (which, again, is highly ambiguous). Rather, FIG. 9A proceeds quite clearly from the preceding drawing of FIG. 8B, in which a menu is displayed allowing for a user to generate a manual selection. 

Accordingly, applicant respectfully submits this is interpretive conjecture on the part of the OA, made more probable with hindsight via the applicant's own invention, compared to anything actually native to Woo. Again, the automatic "selection" of Woo would appear to have more in common with the preceding embodiment of Woo, FIG. 5, in which (as previously alleged) a bookmark setting (403) results in an automatic selection of DMB (401) over MP3 (402) - with display of the DMB icon 401 maintained proximate to the DMB app screen (410). 

As previously submitted, Denoue fails to remedy the defect of Woo.  Thus, the combination fails to show: 
"...in response to detecting connection of the earphone to the portable terminal, executing an entirety of 
..displaying on a screen of the display, a first execution screen of the first application in absence of displaying an icon corresponding to the first application on the display, or a menu of an application list comprising the first application on the display …  

The Office Action appears alleged to indicate Woo as automatically “executing” an apparently known app, upen connection of a headphone. On the contrary, Applicant notes that Woo (as above) actually states “selecting” of an application via connection of the headphone, rather than execution: “imunediately selecting the desired function by connecting the audio output device” ({0151]). As seen in the cited paras. [0151 ]-[0162], Woo at best indicates omission of the lock/unlock screen, but still indicates “immediately selecting the desired function” ({O151]) thereafter.

Applicant emphasizes that Woo appears to still require a “selection” step in the two-step automation ({0151]); ¢.g., choosing of one app among a plurality of apps.

The omission of a lock/unlock screen release however does not indicate the claims as amended. That is, the claimed invention discloses that when an earphone is connected to an audio output device, ant application previously set by the user input is automatically executed without additional selection of the application. As seen above, Woo still requires a selection, as per para. [0151]. Applicant has recited this more forcefully at present: “ automatically executing the first application previously set by the user input even if an additional selection of  the first application is not input.” Thus, it would seem the balance of Woo’s embodiments runs afoul of the present claim scope.

The examiner respectfully disagrees.  In Woo, a user is able to bookmark menus that have priority over other menus for display when then user connects an audio output device.  Furthermore, Woo discloses that when an audio output device is connected to the device, a lock state of the device is released, and a test is executed to determine whether or not a function of needing audio output is being operated (S215 of Fig. 6).  Woo does not disclose that this operation of a function needing audio output is performed by interaction by a user.  If a determination is made that a function of needing audio output is being operated, then a menu is displayed, and a user may select a menu option.  If a determination is made that no function needing audio output is operated, then a menu is displayed and audio is output through the connected audio output device and an operation screen corresponding to the display is displayed while the multi-media function is being operated, and an audio signal is outputted through an audio output device.  
Woo makes it clear that the two steps of connecting a menu and selecting a menu option are executed immediately by selecting the desired function by connecting the audio output device.  That is, the bookmarked operation is selected without requiring a user selection, the audio output is provided to the audio output device and the operation screen for the audio being output is displayed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        11/4/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177